Name: Commission Regulation (EC) No 891/98 of 27 April 1998 determining the extent to which applications lodged in April 1998 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international trade;  European construction;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 28. 4. 98L 126/10 COMMISSION REGULATION (EC) No 891/98 of 27 April 1998 determining the extent to which applications lodged in April 1998 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Romania and Bulgaria can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1899/ 97 (1) setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94, and in partic- ular Article 4(5) thereof, Whereas the applications for import licences lodged for the second quarter of 1998 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 1998 submitted under Regulation (EC) No 1899/ 97 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 28 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 267, 30. 9. 1997, p. 67. EN Official Journal of the European Communities28. 4. 98 L 126/11 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1998 1 3,28 2 4,02 4 100,00 7 2,16 8 9,26 9 3,03 10 100,00 11 Ã¯ £ § 44 10,31 45 100,00 12 100,00 14 Ã¯ £ § 15 3,67 16 100,00 17 Ã¯ £ § 18 Ã¯ £ § 19 Ã¯ £ § 21 Ã¯ £ § 23 Ã¯ £ § 24 Ã¯ £ § 25 Ã¯ £ § 26 Ã¯ £ § 27 Ã¯ £ § 28 Ã¯ £ § 30 Ã¯ £ § 32 Ã¯ £ § 33 Ã¯ £ § 34 Ã¯ £ § 35 Ã¯ £ § 36 Ã¯ £ § 37 28,57 38 100,00 39 Ã¯ £ § 40 Ã¯ £ § 43 Ã¯ £ §